Por cuanto, la Corte de Distrito de San Juan, Primer Distrito, dictó sentencia en este caso declarando sin lugar la demanda enmendada que contiene tres causas de acción, por falta de hechos suficientes para determinar las causas de acción ejercitadas;
Por cuanto, es innecesario considerar lo relativo a la pri-mera causa de acción, porque la misma parte apelante reco-noce en su alegato que es justa la sentencia por lo que a ella se refiere;
Por cuanto, analizando la segunda causa de acción re-sulta que la finca sobre que versa el litigio fue adquirida por los demandados Eduardo J. González y su esposa a virtud de venta primitivamente hecha por Agustina Casado viuda de Escobar, y vendida a su vez por los dichos esposos Gon-zález Géigel en 1906 al demandante Juan de Mata Escobar y Casado la venta fué anulada por sentencia dictada en 1913 en pleito seguido contra el dicho Juan de Mata Esco-bar y Casado, basado en que Agustina Casado viuda de Es-cobar no era dueña de la finca que pertenecía a los herederos de su esposo Juan de Mata Escobar y Cepeda, entre los cua-les se encontraba Juan de Mata Escobar y Casado, el de-mandante ;
Por cuanto, devuelto, a virtud de la sentencia de 1913, la finca a los herederos de Juan de Mata Escobar y Cepeda, procedieron dichos herederos en 1918 a liquidarla haciéndose adjudicación de cinco quince avas partes de la finca a la *937■viuda Agustina Casado “en pago de su aportación al ma-trimonio con el causante,” de cuatro quince avas partes al •demandante, liijo de Juan de Mata, y del resto a los otros herederos que fueron los que promovieron el pleito;
Pok CUANTO, a virtud de diferentes transferencias hedías ' por la viuda y los herederos de Juan de Mata Escobar y Ce-peda de sus respectivos condominios a diferentes personas, los demandados Eduardo J. González y Enrique González se convirtieron finalmente en dueños de la finca;
Por cuanto, no es posible concluir como pretende el ape-lante que al adquirir de nuevo Eduardo J. González revi-viera el derecho del demandante adquirido a virtud de la •compra que hiciera en 1906 al dicho Eduardo J. González y su esposa, en cuanto al condominio que se adjudicó a la viuda ■en la partición de 1918, entre otras razones, porque en nin-guna parte de la demanda consta que la viuda fuera con-•dueña con anterioridad a 1918, pudiendo consistir la aporta-ción que se le pagó, en dinero en efectivo o en otros bienes distintos de la finca;
Por cuanto, la tercera causa de acción, o sea la división de comunidad, está basada en la segunda y ya hemos visto ■que la segunda- no existe;
Por cuanto, expresamente se consigna por la propia parte apelante en su alegato que no se ejercita en la demanda la acción de saneamiento que pudiera tener el demandante contra sus vendedores a virtud de la anulación de la venta, y
Por cuanto, debe estimarse que tampoco erró la corte al no conceder permiso para enmendar la demanda, ya que se tx*ataba de una demanda enmendada y el apelante no ha de-mostrado la forma concreta en que podría enmendarse de modo que adujera la causa de acción ejercitada:
Por tanto, no habiéndose cometido los errores señalados, procede declarar como se declara sin lugar el recurso y con-firmar como se confirma la sentencia apelada.
El Juez Asociado Sr. Hutchison disintió.
*938El Juez Asociado Sr. Wolf firmó conforme con la parte dispositiva de la sentencia.